DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/06/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 2 is objected to because of the following informalities: Claim 2, line 1 recites “one or more of the control signals” should be corrected to “one or more sets of the control signals”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the command " in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the command " in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 10-13, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Podpaly et al. (US 2016/0341333 A1) (Podpaly hereinafter) in view of Radomsky et al. (US 2008/0156121 A1) (Radomsky hereinafter).
Regarding claim 1, Podpaly discloses a master control module controlling multiple valve assemblies on a marine vessel (Abstract, valve positioning system for controlling a valve and exchanging information related to the valve is provided), comprising:
a receiver that receives one of a global positioning system (GPS) vessel speed or a thermal signal from a thermal sensor ([0022], the valve positioner is configured to receive status information related to the valve; [0026], the communication module 204 can send and/or receive data to and/or from the controller 200);
However, Podpaly does not explicitly disclose “a processor that generates one or more sets of control signals for commanding one or more valve assemblies based on the GPS vessel speed or the thermal signal, and a transmitter that transmits the one or more sets of control signals to one or more individual control modules, wherein one or more of the individual control modules is configured to control a position of one or more of the corresponding valve assemblies based on one or more sets of the control signals”.
Radomsky teaches such claimed subject matter (Abstract, network system for monitoring valves in a facility). Radomsky teaches that “command is initiated in the control room “close valve #C24”; the command is transmitted through ZibBee to OD 31; the MD of the present invention is installed on any actuated valve, which is commanded from the control room by wires” ([0076] – [0080]). Radomsky further teaches that “the MD of the present invention may deliver commands to an actuator, which is in turn attached to a valve. Such actuators are well known in the art; two way communication between the VMD and the Central Computer allows to implement this functionality by sending down the link from the PC toward the MD the commands which in turn are delivered to the actuator” ([0098] – [0099]).
Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the command input taught by Podpaly with the remote valve control command processing taught by Radomsky as a matter of simple substitution and since doing so would provide a centralized system for controlling plurality of valves in a facility would thereby provide better safety and improve the overall efficiency of the system.
Regarding claim 2, Podpaly discloses the master control module of claim 1, as stated above, wherein one or more of the control signals for commanding one or more of the valve assemblies is based on the GPS vessel speed or the thermal signal and a desired flow characteristic including a percentage, a volume, a mass, or a density across time ([0034]).
Regarding claim 3, Podpaly discloses the master control module of claim 1, as stated above, wherein the command includes a desired time or time window at which a desired flow characteristic is desired to be achieved ([0034]).
Regarding claim 6, Podpaly discloses the master control module of claim 1, as stated above, wherein the processor records a transit time associated a change in a positional status of one or more of the valve assemblies of the multiple valve assemblies from an open position to a closed position or from the closed position to the open position ([0022]).
Regarding claim 10, Radomsky discloses the master control module of claim 1, as stated above, wherein the processor of the master control module programs a switch of one of more of the individual control modules to control the position of one or more of the corresponding valve assemblies based on a desired flow characteristic ([0051]).
Regarding claims 11-13 and 16, the elements contained in claims 11-13 and 16 are substantially similar to elements presented in claims 1-3 and 6, respectively, except that they set forth the claimed invention as a method rather than a master control module and thus are rejected for the same reasons as applied above.
Regarding claim 20, the elements contained in claim 20 are substantially similar to elements presented in claim 1 and thus is rejected for the same reasons as applied above.

Allowable Subject Matter
Claims 4-5, 7-9, 14-15 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached form PTO-892.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke Huynh whose telephone number is 571-270-5746. The examiner can normally be reached Mon 8-5, Tues 8-12, Thurs & Fri 8-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUKE HUYNH/Examiner, Art Unit 3661